Citation Nr: 0421267	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  99-10 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUES

1.  Entitlement to service connection for a throat condition 
with difficulty swallowing, to include as secondary to 
exposure to radiation.   
 
2.  Entitlement to service connection for bilateral hearing 
loss, to include as secondary to exposure to radiation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from February 1949 to January 
1953.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 RO rating decision which 
denied service connection for a throat condition with 
difficulty swallowing and for bilateral hearing loss.  A 
February 1999 RO decision denied service connection for a 
throat condition, to include as secondary to radiation and 
for bilateral hearing loss, to include as secondary to 
exposure to radiation.  In February 2004, the veteran 
testified in support of his claims at a Board hearing in 
Washington, D.C.  


REMAND

The veteran served on active duty in the Navy from February 
1949 to January 1953.  He maintains that his claimed throat 
condition with difficulty swallowing and his bilateral 
hearing loss are due to radium treatments he received during 
service.  The veteran also alleges, in the alternative, that 
his bilateral hearing loss is due to noise exposure during 
service.  

His service medical records indicate that at the time of the 
February 1949 enlistment examination, no defects were noted 
as to his ears, mouth, and throat.  The veteran's hearing was 
15/15 in both ears on voice testing.  A March 1949 entry 
noted that the veteran complained of a sore throat, chills, 
fever and a cough.  The diagnosis was pharyngitis, acute.  An 
April 1949 entry also related a diagnosis of pharyngitis, 
acute.  A September 1949 medical history form indicated that 
the veteran was not qualified for submarine service because 
of low hearing acuity.  The January 1953 separation 
examination report included notations that the veteran's ears 
and eardrums, as well as his mouth and throat, were normal.  
His hearing was 15/15 on whispered voice and spoken voice 
testing in both ears.  

The veteran underwent a VA general medical examination in 
December 1957.  He reported that he had an ear condition in 
service which was treated with radium.  The diagnoses did not 
refer to any ear or throat disorders.  

The veteran underwent a VA audiological examination in 
January 1998.  He reported that he had a long history of 
hearing loss and that he felt it began in 1949 or 1950 
secondary to experimental treatment of his ears with radium 
for several weeks.  The veteran stated that his hearing 
deteriorated secondary to such treatments.  Pure tone 
thresholds in the right ear were 30, 45, 65, 70, and 75 
decibels at 500, 1000, 2000, 3000, and 4000 Hertz.  The pure 
tone thresholds in the left ear were 25, 30, 50, 60, and 65 
decibels at the same frequencies.  The speech recognition 
scores using the Maryland CNC Test were 80 percent in the 
right ear and 100 percent in the left ear.  The examiner 
reported that there was bilateral hearing loss that was 
primarily sensorineural in nature.  It was noted that the 
hearing loss on the right was mild to moderately severe 
through 3000 Hertz with a severe to profound loss in the 
higher frequencies.  The hearing loss on the left was mild to 
moderately severe through 4000 Hertz with a severe to 
profound loss in the higher frequencies.  The Board notes 
that such findings indicate a hearing loss disability as 
defined by 38 C.F.R. § 3.385 (2003).  

A January 1998 VA ear disease examination report noted that 
the veteran reported that he had suffered progressive hearing 
loss over the past forty years.  He indicated that his 
history dated back to submarine school in 1949 when he had 
pressure problems in his ears.  The veteran stated that he 
was treated with radium to relieve the pressure and that such 
resulted in a hearing loss which began at that time and had 
since progressed.  The diagnosis was sensorineural hearing 
loss.  

The veteran also underwent a VA general medical examination 
in January 1998.  He reported that he had suffered hearing 
loss and periodic dysphagia over the past year and a half.  
The veteran stated that he would get a feeling of pressure in 
his esophagus and then it would be relieved.  It was noted 
that he had a hiatal herniorrhaphy in "1996".  The 
diagnoses included sensorineural hearing loss and status post 
hiatal herniorrhaphy.  

Private treatment records dated from January 2000 to February 
2003 show treatment for disorders including throat problems, 
gastrointestinal problems and bilateral hearing loss.  A 
January 2001 entry from Bassett Health Care noted that the 
veteran had a chief complaint of episodic hoarseness for the 
past year and a half to two years.  He also stated that he 
had coughing spasms while eating.  The assessment was 
dysphagia.  A February 2001 entry from such facility noted 
that he had a problem with acute episodes of an inability to 
swallow with some discomfort in the substernal area with 
initiating a meal.  As to an impression, the examiner noted 
that the veteran had a history consistent with 
cricopharyngeal spasm.  A March 2001 entry noted that the 
veteran had a history of dysphagia, a question of significant 
reflux, and a history of hoarseness.  As to an impression, 
the examiner noted that the veteran had a history of reflux, 
a prior history of a hiatal hernia, and symptoms suggestive 
of dysphagia.  A March 2002 entry related an impression of 
Barrett's esophagus and recent cricopharyngeal spasm.  An 
October 2002 entry noted an assessment of stable 
sensorineural hearing loss and a February 2003 entry noted a 
history including gastroesophageal reflux disease.  

The Board observes that the veteran has not been afforded VA 
examinations with etiological opinions as to his claimed 
conditions.  After a review of the entire record, it is the 
judgment of the Board that the duty to assist the veteran 
with his claims includes obtaining any additional pertinent 
post-service medical records and providing him with VA 
examinations with opinion as to the nature and etiology of 
claimed conditions.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2003).  

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC., for the 
following:  

1.  Schedule the veteran for a VA 
gastrointestinal examination to determine 
the nature and etiology of his claimed 
throat condition with difficulty 
swallowing (and any related 
gastrointestinal pathology).  The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination.  

Based on a review of historical records 
and medical principles (please also see 
articles regarding radium treatment 
submitted by the veteran), the examiner 
should render an opinion as to whether it 
is at least as likely as not (i.e., at 
least a 50 percent probability) that any 
currently diagnosed throat condition with 
difficulty swallowing (as well as any 
related gastrointestinal pathology), is 
related to his military service.  In doing 
so, please discuss, the allegations of 
treatment with radium in service.  

2.  The RO should also have the veteran 
undergo VA ear and audiological 
examinations to determine the nature and 
etiology of his claimed bilateral hearing 
loss.  The claims folder should be 
provided to and reviewed by the examiners.  

Based on a review of historical records 
and medical principles (please also see 
articles regarding radium treatment 
submitted by the veteran),, the examiner 
should render an opinion as to whether it 
is at least as likely as not (i.e., at 
least a 50 percent probability) that any 
currently diagnosed hearing loss is 
related to his military service.  In doing 
so, please discuss, the allegations of 
treatment with radium in service, as well 
as the allegations of noise exposure 
during service.  

3.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act have been 
completed, readjudicate the claims.  If 
the claims are denied, the RO should issue 
a supplemental statement of the case to 
the veteran and his representative, and 
they should be given an opportunity to 
respond, before the case is returned to 
the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




